DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 19, 2020, has been entered.
Specification
The disclosure is objected to because of the following informalities:
On pg. 7, line 22, it appears that “open cavities 6” should read --open cavities 5-- (consistent with pg. 6, line 22).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 14, “the at least to gameboard parts” should read --the at least two gameboard parts--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See MPEP § 2181, subsection I. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 14, and 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the subject matter lacking sufficient written description in the original disclosure is “a plurality of single-element game pieces comprising a single element (13)” in lines 3-4. Applicant’s original specification states that “game pieces 11 consist of mutually connected spherical elements 13 connected together” (pg. 9, lines 7-9). The game pieces (11) are shown in Figs. 9-11. In each case, the game piece (11) includes more than one element (13). The examiner finds no description in Applicant’s original disclosure of a single-element game piece comprising a single element. Therefore, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed. Claims 2-11, 14, and 16-18 are rejected in view of their dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 14, and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the mutual core distance (S)” in the penultimate line. There is insufficient antecedent basis for this limitation in the claims. Additionally, it is unclear how a mutual core distance would be defined for the single element of the single-element game pieces. 
Claim 2 recites the limitation “the actual mutual orientation” in lines 4-5. There is insufficient antecedent basis for this limitation in the claims. Additionally, it is unclear whether each instance of “a mutual orientation” in lines 5, 7-8, and 8-9 refers to the same mutual orientation. In addition, it is unclear whether “a variant of a partial or complete gameboard” recited in lines 6-7 and again in lines 9-10 refers to the first and/or second variants recited in claim 1. 
Regarding claim 5, it is unclear what is meant by “previously wherein”. The examiner notes that a spherical magnet has been introduced in claim 4, from which claim 5 depends, but appears to be reintroduced in claim 5 as “a spherical magnet”. If “a spherical magnet” in claim 5 refers to the same spherical magnet recited in claim 4, then the limitation “previously wherein the coupling means comprise a spherical magnet (8) that is placed loosely in a housing” should read simply --wherein the spherical magnet is placed loosely in a housing--. Additionally, the limitation “next to the side (2), on the inside of a side (2)” renders the claim indefinite, because it is unclear whether “the side” and “a side” in lines 3-4 both refer to the same side.
claim 6, the reintroduction of “a top” (lines 3-4), “a bottom” (line 4), “fields” (line 5) and “a regular distance” (line 8) in claim 6 renders the claim indefinite, because these terms have all been previously introduced in claim 1, and it is unclear whether the terms reintroduced in claim 6 refer to the same corresponding features introduced in claim 1. It appears that the limitation “and has a top (3) and a bottom (4) and is provided on the top (3) and/or the bottom (4) with fields (5) for placing game pieces (11)” in lines 3-5 is a repetition of the features recited in claim 1, lines 26-29; and the limitation “the central points of the fields (5) have a regular distance (A) between them” in lines 8-9 appears to be a repetition of the features recited in claim 1, lines 33-35. In addition, the limitation “these fields (5) extend … in three directions at an angle of 60 degrees” in line 5-7 appears to be inconsistent with the requirement of claim 1 that the fields form rows and columns extending in two directions. 
Regarding claim 14, it is unclear what additional components would be excluded by the term “only” in line 2, such that the scope of the claim is indefinite. It is unclear whether the limitation “the gameboard (10) only has gameboard parts (1) provided with at least one coupling means on at least one side” excludes any and all additional unrecited parts (e.g., excluding additional filling elements 14 shown in Fig. 11). For the purpose of examination, claim 14 will be interpreted to mean that all of the gameboard parts (i.e., the parts having the coupling means and the fields as recited in claim 1) are provided with at least one coupling means on at least one side. In addition, it is unclear whether “different variants of a partial or complete gameboard” in lines 7-8 refer to the first and second variants recited in claim 1.
claim 18, it is unclear whether the limitation “at least two different variants of a partial or complete gameboard” refers to (or includes) the first and second variants recited in claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It appears that claim 6 fails to include all of the limitations of claim 1, because claim 1 is limited to fields that are “arranged to form both rows and columns extending in two directions” (claim 1, lines 31-33), while claim 6 recites “the fields extend in two directions perpendicular to one another or in three directions at an angle of 60 degrees” (claim 6, line 5-7). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US Patent No. 1,725,911, hereinafter Graham) in view of Cheng (US Patent No. 6,220,919, hereinafter Cheng) and Appelblatt (US Patent No. 8,509,918, hereinafter Appelblatt); or in the alternative, as unpatentable over Graham in view of Cheng and Appelblatt, in further view of Wheeler (US Patent No. 5,988,640, hereinafter Wheeler).
Regarding claim 1, Graham discloses a game (Figs. 1 and 8; pg. 1, lines 1-20) comprising: a variable gameboard (blocks 10 assembled in any of a variety of ways, pg. 1, lines 88-94, such as those shown in Figs. 1 and 6-8) and a plurality of single-element game pieces each comprising a single element (pg. 1, lines 48-52, “marbles”; also see pg. 1, lines 101-108). The gameboard comprises at least two game board parts (blocks 10), each with a plurality of sides (pg. 1, lines 21-27), that can be (i.e., are inherently capable of being) assembled in a first variant in which the sides of each gameboard part (10) are aligned with each other (as in Fig. 1; pg. 1, col. 2, lines 88-89, “arranged side by side in a variety of ways”), and in a second variant in which the sides of each gameboard part (10) are non-aligned with each other, for example, by arranging the first row of one block to align with the third row of another block (see examiner’s illustration below, showing inherent capabilities of Graham’s blocks 10). 

    PNG
    media_image1.png
    240
    590
    media_image1.png
    Greyscale


Graham does not teach a plurality of multi-element game pieces, and Graham lacks a coupling means for coupling the adjacent gameboard parts. 
However, with respect to the multi-element game pieces, Cheng teaches a similar pattern assembly game (Figs. 1-19) comprising a plurality of multi-element game pieces (1-18, 
With respect to the coupling means, to solve the problem of removably coupling adjacent parts of a variable gameboard, Appelblatt teaches (Figs. 21-22) a gameboard (212; col. 7, lines 23-27) comprising at least two gameboard parts (modules 214) each with a plurality of sides that can be coupled to each other (via magnets 252 on each side of each module 214; col. 7, lines 52-58). Each of the gameboard parts (214) is provided with two coupling means (magnets 252; col. 7, lines 37-47 and 52-58) on each side to enable reverse coupling of the gameboard part (214). The magnetic coupling means (252) of each gameboard part (214) is arranged to form a coupling with an identical coupling means (252) of another gameboard part (214). By virtue of the identical magnetic coupling means (252), the gameboard parts (214) can be (i.e., are inherently capable of being) coupled together in different orientations, including a first variant wherein the sides of each of the gameboard parts (214) are aligned with each other (as shown in Fig. 21), and in a second variant in which the sides of each of the gameboard parts 

    PNG
    media_image2.png
    404
    545
    media_image2.png
    Greyscale

The examiner notes that when the magnetic coupling means (252 of Appelblatt) is incorporated into the gameboard parts/blocks (10) of Graham in the arrangement taught by Appelblatt, the resulting gameboard parts would be inherently capable of being coupled in the 


    PNG
    media_image3.png
    524
    678
    media_image3.png
    Greyscale

	Regarding claim 2, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1, including the coupling means taught by Appelblatt. Appelblatt further teaches (Fig. 22) the coupling means (252) are arranged to exert a coupling force on the identical coupling means (252) of the other gameboard part (col. 8, lines 36-47). Because the coupling means (252) are spherical magnets (252) at discrete locations on each side of the respective gameboard part, the coupling force of the magnets (252) is understood to inherently become greater as the actual mutual orientation approaches a mutual orientation in which two gameboard parts form a variant of a partial or complete gameboard, so that the coupling means (252) steer the mutual orientation of the gameboard parts towards the mutual 
	Regarding claims 3-5, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1, including the coupling means taught by Appelblatt. Appelblatt further teaches the coupling means (252, Fig. 22) are configured to exert a magnetic force (col. 8, lines 36-47) (claim 3); wherein the coupling means (252) comprise a spherical or cylindrical magnet (252; col. 8, lines 36-27, “spherically shaped”; col. 8, lines 48-50, “rod-shaped”) that is rotatably attached in the gameboard part (col. 8, lines 36-37) (claim 4) and is placed loosely in a housing (container 250; col. 7, lines 37-47) next to the side and on the inside of the side (col. 7, lines 52-55, Fig. 22) (claim 5).
	Regarding claim 6, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1. Graham further teaches (Fig. 1) the gameboard part/block (10) has the form of a polygon with three or more sides (pg. 1, lines 24-27, “polygonal … for example an equilateral triangle, a square, or a regular hexagon”). As discussed above for claim 1, each gameboard part (10) has a top and a bottom and is provided on the top and bottom with fields (12) for placing game pieces. The fields (12) extend in two directions perpendicular to one another (as shown in Fig. 1; col. 1, lines 33-34, pattern may be the same on both faces), and the central points of the fields (12) have a regular distance between them (pg. 1, lines 95-100), as discussed above for claim 1.
	Regarding claim 7, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Graham further teaches that for fields (12) that are next 

    PNG
    media_image4.png
    215
    312
    media_image4.png
    Greyscale

	Regarding claim 8, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Graham further teaches the gameboard part/block (10) is provided at the top and bottom with such fields (12) and the regular distance between them is the same on the top and the bottom (pg. 1, lines 33-35, “blocks are recessed on both faces, the ‘pattern’ being the same … on both faces”).
	Regarding claim 9, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Graham further teaches (Figs. 1 and 3) the fields (12) are formed by open cavities (“recesses”, pg. 1, lines 76-77) in the surface of the side concerned. 
	Regarding claim 10, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Appelblatt further teaches (Fig. 22) each of the sides are provided with identical coupling means (252).
claim 11, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 6. Graham further teaches (Fig. 1) the polygonal gameboard parts/blocks (10) each have four sides (pg. 1, line 76, “square”). Appelblatt further teaches (Fig. 22) two identical coupling means (252) on each side of each square gameboard part, with a mutual distance of half the length of the side (as shown in Fig. 22 of Appelblatt).
	Regarding claim 14, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1. Appelblatt further teaches that all of the gameboard parts (214) that make up the gameboard (212) are provided with the coupling means (252) on each side of the gameboard part (214) to enable the reverse coupling of the gameboard part (214) to another gameboard part (214) with identical coupling means (252) to thereby enable the formation, together with the other gameboard part, of different variants of a partial or complete gameboard, as discussed in detail above for claim 1. (See note on claim interpretation in rejection of claim 14 under 35 USC 112(b) above.)
	Regarding claims 16 and 17, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1. Graham further teaches (Fig. 1) all the gameboard parts/blocks (10) are identical (pg. 1, lines 21-40). 
	Regarding claim 18, the modified Graham teaches the claimed invention substantially as claimed, as set forth above for claim 1. As modified above for claim 1 to include the coupling means taught by Appelblatt, the gameboard parts/blocks (10) of Graham can be (i.e., are inherently capable of being) coupled along their sides in at least two different positions shifted in relation to each other along the coupled sides (e.g., see examiner’s illustrations of first and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenwinkel et al. (US Patent No. 4,569,527) discloses a variable gameboard with gameboard parts each having two identical coupling means on each side of the gameboard part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 22, 2021/